 299316 NLRB No. 59MCLANE MID-ATLANTIC, INC.1In the absence of exceptions, we adopt pro forma the hearing of-ficer's recommendation to overrule Objections 2±4 and 6.Member Stephens relies solely on Objection 1 in finding that theelection should be set aside, and he finds it unnecessary to pass on
Objection 5.McLane Mid-Atlantic, Inc. and Teamsters, Drivers,Chauffeurs Local Union 639, a/w International
Brotherhood of Teamsters, AFL±CIO, Peti-
tioner. Case 5±RC±13999February 14, 1995DECISION AND DIRECTION OF SECONDELECTIONBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held April 21, 1994, and the hearing officer's report
recommending disposition of them. The election was
conducted pursuant to a Decision and Direction of
Election. The tally of ballots shows 233 for and 293
against the Petitioner, with 24 challenged ballots, an
insufficient number to affect the results.The Board has reviewed the record in light of theexceptions and brief, has adopted the hearing officer's
findings and recommendations, and finds that the elec-
tion must be set aside and a new election held.1For the following reasons, we agree with the hearingofficer's finding that the Petitioner's objections were
timely filed. It is undisputed that the Petitioner mailedthe objections on April 26, 1994, 2 days before the fil-ing due date. Under the ``postmark'' rule, objections
are timely filed if postmarked at least 1 day before the
due date. John I. Haas, Inc., 301 NLRB 300 (1991).Therefore, we conclude that the Petitioner's objections
were timely filed under Haas.We find no merit in the Employer's contention thatthe ``postmark'' rule does not apply in circumstances
where, as here, the original objections never arrive in
the Regional Office and instead a duplicate of the
original objections are received. First, the Employer
cites no cases supporting this proposition. Second, the
Employer's position is contrary to one of the underly-
ing reasons for the application of the ``postmark'' rule:
protecting the interests of an objecting party acting ingood faith and with all due diligence. See Haas, supra.In addition, we do not agree with the hearing offi-cer's conclusion that the facts of this case do not fall
squarely within the ``postmark'' rule because this is
not a case where the delay was caused by the Postal
Service or a delivery service. It is undisputed that the
Petitioner's objections were postmarked at least the
day before they were due, and were not delivered in
a timely manner due to circumstances that were totally
beyond the Petitioner's control. In these circumstances,
we conclude that the ``postmark'' rule applies, and the
objections were timely.The Chairman would affirm the hearing officer.
[Direction of Second Election omitted from publica-tion.]